DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In response to communication filed on 23 December 2020, claims 43-62 are presently pending in the application, of which claims 43, 54, and 59 are presented in independent form. The Examiner acknowledges amended claims 55, 56, and 59. Claims 1-42 were previously cancelled.

Response to Remarks/Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive. The Applicant argues:
(1) Neither Nicholas ‘308 nor Nicholas ‘476, either alone or in combination, fails to teach or suggest the feature of ‘calculating a relevance score for the first feed and a second feed based on the user context and the selected user preference; ranking the first feed and the second feed according to the relevance score of the first feed and the relevance score of the second feed; and selecting a relevant feed from the first feed and the second feed based, at least in part, on the relevance score of the first feed and the relevance score of the second feed,’ as recited in independent claim 43.
The Examiner disagrees. The modified teachings of Nichols ‘308 and Nicholas ‘476 discloses calculating a relevance score for each of the first and second feeds based on the context and the user preference (e.g. Nicholas, see paragraph [0158], which discloses the unique identifier may be included to indexing and comparing the entire contents of a feed item, where the uniqueness may be used to index, rank, or display the feed. See further paragraphs [0329], which discloses prioritizing delivery of feeds based on user subscription setting, time relevance of the feed item, recommendations, and social network database, where for example, recommendation may be weighted based upon the closeness of relationship, user’s reaction to prior recommendations, etc., all which are components of calculating relevancy for a feed or particular feed. See additionally, paragraph [0303], which discloses a feed item may hold a higher priority based on a user’s history and it’s time relevance, but a feed item that would be prioritized (e.g. ranked) lower based on these factors but that is from a feed associated with the sponsor may be displayed ahead of the first feed item. The Examiner notes that Nicholas ‘306 clearly suggests that a relevance score is calculated because of the prioritization that occurs when the feed item is displayed to the user. The context and user preference, including user’s history and time relevance, as factors to calculate and prioritize (e.g. ranking) feed items. As such, the claimed limitation is an essential element in producing the desired result for Nicholas ‘306.);
ranking each of the first and second feeds according to its relevance score (e.g. Nicholas, see paragraph [0158], which discloses the unique identifier may be included to indexing and comparing the entire contents of a feed item, where the uniqueness may be used to index, rank, or display the feed. See further paragraph [0282], which discloses each feed that has been selected for subscription may display configuration options that then may be used to rank or prioritize the feed, to determine how many items should show. The Examiner notes that this process occurs to one or more feed and therefore the ranking of a first and second feed may be contemplated by Nicholas ‘308. For example, see further paragraph [0313], which discloses the user’s ability to rank the feed formatted content on a scale to provide feedback, where the user response is recorded and then further calculated.);
based on the relevance score of the first feed and the relevance score of the second feed, selecting a relevant feed from the first and second feeds (Nicholas, see paragraph [0179], which discloses an IAP user may set preference for each specific feed or may be  

(2) Neither Nicholas ‘308 nor Nicholas ‘476, either alone or in combination, fails to teach or suggest the feature of ‘calculating a relevance score for the first feed and the second feed based on the user context; rank the first feed and the second feed according to the relevance score of the first feed and the relevance score of the second feed; and cause display of the first feed and the second feed in an order based, at least in part, on the rank,’ as recited in independent claim 54.
The Examiner disagrees and has incorporated the amended features into the rejection below.

(3) Applicant’s arguments with respect to independent claim 59 are directed to amended features and have been incorporated into the rejection below.

No other arguments were presented by the Applicant and therefore the Examiner maintains the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 43-60 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Nicholas, Frank, et al (U.S. 2007/0204308 and known hereinafter as Nicholas ‘308) in view of Nicholas, Frank, et al (U.S. 2008/0126476 and known hereinafter as Nicholas ‘476)(previously presented).

As per claim 43, Nicholas teaches a method implemented on a computing device for determining and displaying contextually relevant feeds, the method comprising: 
receiving a first feed associated with a first member of a social network (Nicholas, see paragraph [0152], which discloses a feed aggregation may be based on a friend personal message feed identifier that is associated with a social network. See also paragraph [0362], which discloses a feed based calendar may be used in conjunction with social network database, where a user may select to share with friends a personal calendar feed.);
receiving a feed associated with a second member of the social network (e.g. Nicholas, see paragraphs [0152-0153], where the second feed is a new feed separate from the first feed.);
determining an activity from a third feed associated with at least one of an events calendar, a task application, an email application, a messaging application, a contact, a document, or location information (Nicholas, see paragraph [0153], which discloses a unique identifier associated with the feed based at least on location. See also paragraph [0168, 0173], which discloses one or more feeds may be established and indexed to a user when they register with the IAP (independent access portal), such as a personal calendar item feed, etc., and where the IAP includes one or more functions of feed formatted content aggregation, management, and/or display.), wherein the third feed is different from the first feed and the second feed  (Nicholas, see paragraph [0152], which discloses a user receives a Yahoo! News feed item and they may wish to forward the feed item to a friend. The Examiner interprets the Yahoo! News feed item as an instance of current activities performed by the user, where once forward, the new entry becomes a third set of feed.);
determining a user context from the activity and a user environmental variable (e.g. Nicholas, see paragraph [0191], which discloses IAP will periodically or continually check for user activity input, where for example, the user activity input may be used to determine a current active audience for the IAP, where active users within a geographic location may also be determined and relevant feed information may be displayed.);
causing display of a selectable interest to a preferences user interface (Nicholas, see paragraphs [0175-0176], which discloses a user may add or select favorite site items and then may be indexed to a personal favorite site feeds of a user or group of users, using the aggregation and display tools. The Examiner notes the aggregation and display tools encompasses the presence of a user interface.);
receiving a selection of a user preference from the preferences user interface (Nicholas, see paragraphs [0164, and 0176-0179], which discloses IAP may provide end users with the ability to host their own feed formatted content, where for example an IAP user may set a preference for advance event notifications.);
calculating a relevance score for each of the first and second feeds based on the context and the user preference (e.g. Nicholas, see paragraph [0158], which discloses the unique identifier may be included to indexing and comparing the entire contents of a feed item, where the uniqueness may be used to index, rank, or display the feed. See further paragraphs [0329], which discloses prioritizing delivery of feeds based on user subscription setting, time relevance of the feed item, recommendations, and social network database, where for example, recommendation may be weighted based upon the closeness of relationship, user’s reaction to prior recommendations, etc., all which are components of calculating relevancy for a feed or particular feed.);
ranking each of the first and second feeds according to its relevance score (e.g. Nicholas, see paragraph [0158], which discloses the unique identifier may be included to indexing and comparing the entire contents of a feed item, where the uniqueness may be used to index, rank, or display the feed.);
based on the relevance score of the first feed and the relevance score of the second feed, selecting a relevant feed from the first and second feeds (Nicholas, see paragraph [0179], which discloses an IAP user may set preference for each specific feed or may be set to some definable subset of events listed with one or more feeds, where see paragraph [0197], which discloses an aggregate feeds that may include a subscription feed and feed bucket feeds, in which when restaurant feeds are selected, both subscription feed and feed bucket feeds are aggregated into the feed, and relevant restaurant in the restaurant feeds are provided.); and
based on each ranking, causing display of a portion of the relevant feed in a specific location of a display screen (e.g. Nicholas, see paragraph [0158], which discloses .
Nicholas does not explicitly disclose ranking the first feed and the second feed according to the relevance score of the first feed and the relevance score of the second feed; and selecting a relevant feed from the first feed and the second feed based, at least in part, on the relevance score of the first feed and the relevance score of the second feed.
Nicholas ‘476 teaches ranking the first feed and the second feed according to the relevance score of the first feed and the relevance score of the second feed (e.g. Nicholas ‘476, see paragraphs [0148-0149], which discloses a first feed is retrieved from a feed that the user is indexed to, the feed item and its associated UID are indexed to user, where the feed content is indexed and/or ranked, where the feed content is determined based on similarity and uniqueness. The Examiner notes the relevance of the feed is a consequential result of the similarity and uniqueness.); and
selecting a relevant feed from the first feed and the second feed based, at least in part, on the relevance score of the first feed and the relevance score of the second feed (e.g. Nicholas ‘476, see paragraphs [0273, 0282], which discloses The feed may include an option to select a feed for subscription, where the selected feed is based on rank or prioritization of the feed.).
Nicholas is directed to operating a channel recommendation system. Nicholas ‘476 is directed to creating, managing, and delivery of enhanced feed formatted content. Both are analogous art because they are directed to aggregating, indexing, and ranking a plurality of feeds and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to include the teachings of Nicolas with the 

As per claim 44, Nicholas discloses the method of claim 43, further comprising receiving the first feed and the second feed from at least one of an enterprise system or an external system (Nicholas, see Figure 2 discloses feeds can be acquired or distributed through network servers such as websites, by sending them in e-mail, or by other means known commonly among those having ordinary skill in the art.). 

As per claim 45, Nicholas discloses the method of claim 44, wherein the external system comprises a web site external to the enterprise system (Nicholas, see Figure 2 discloses feeds can be acquired or distributed through network servers such as websites, by sending them in e-mail, or by other means known commonly among those having ordinary skill in the art.). 

As per claim 46, Nicholas discloses the method of claim 43, further comprising receiving one or more categories of activity information identified as being of interest to the user (Nicholas, see paragraph [0179], which discloses an IAP user may set preference for each specific feed or may be set to some definable subset of events listed with one or more feeds, where see paragraph [0197], which discloses an aggregate feeds that may include a subscription feed and feed bucket feeds, in which when restaurant feeds are selected, both subscription feed and feed bucket feeds are aggregated into the feed, and relevant restaurant in the restaurant feeds are provided.). 

As per claim 47, Nicholas discloses the method of claim 46, wherein the calculating the relevance is further based on the one or more categories of activity (Nicholas, see paragraph [0179], which discloses an IAP user may set preference for each specific feed or may be set to some definable subset of events listed with one or more feeds, where see paragraph [0197], which discloses an aggregate feeds that may include a subscription feed and feed bucket feeds, in which when restaurant feeds are selected, both subscription feed and feed bucket feeds are aggregated into the feed, and relevant restaurant in the restaurant feeds are provided.). 

As per claim 48, Nicholas discloses the method of claim 43, further comprising building a search index by crawling one or more of an enterprise system and an external system (Nicholas, see paragraph [0153], which discloses a unique identifier associated with the feed based at least on location. See also paragraph [0168, 0173], which discloses one or more feeds may be established and indexed to a user when they register with the IAP (independent access portal), such as a personal calendar item feed, etc., and where the IAP includes one or more functions of feed formatted content aggregation, management, and/or display.). 

As per claim 49, Nicholas discloses the method of claim 43, further comprising exposing one or more application programming interfaces through which activity information is received (e.g. Nicholas, see paragraph [0191], which discloses IAP will periodically or continually check for user activity input, where for example, the user activity input may be used to determine a current active audience for the IAP, where active users within a geographic location may also be determined and relevant feed information may be displayed.).

As per claim 50, Nicholas discloses the method of claim 43, wherein the environmental variables include time of day and location (e.g. Nicholas, see paragraph [0158], which discloses the unique identifier may be included to indexing and comparing the entire contents of a . 

As per claim 51, Nicholas discloses the method of claim 43, further comprising receiving and implementing configuration information regarding when the second set of feeds of the user are gathered, when the user context is determined and when the relevance is calculated (e.g. Nicholas, see paragraph [0158], which discloses the unique identifier may be included to indexing and comparing the entire contents of a feed item, where the uniqueness may be used to index, rank, or display the feed. See further paragraphs [0329], which discloses prioritizing delivery of feeds based on user subscription setting, time relevance of the feed item, recommendations, and social network database, where for example, recommendation may be weighted based upon the closeness of relationship, user’s reaction to prior recommendations, etc., all which are components of calculating relevancy for a feed or particular feed.). 

As per claim 52, Nicholas discloses the method of claim 43, further comprising: providing one or more application programming interfaces for receiving requests from one or more consumer applications with at least one of the first feed or second feed (Nicholas, see paragraph [0152], which discloses a feed aggregation may be based on a friend personal message feed identifier that is associated with a social network. See also paragraph [0362], which discloses a feed based calendar may be used in conjunction with social network database, where a user may select to share with friends a personal calendar feed.). 

(Nicholas, see paragraph [0152], which discloses a feed aggregation may be based on a friend personal message feed identifier that is associated with a social network. See also paragraph [0362], which discloses a feed based calendar may be used in conjunction with social network database, where a user may select to share with friends a personal calendar feed.). 

As per claim 54, Nicholas teaches a server computer comprising: 
a processing unit (Nicholas, see Figure 2, which discloses a computer. The Examiner notes that is it well known in the art that a computer includes a processor coupled to memory); and 
system memory, the system memory including instructions that (Belinsky, see Figure 2, which discloses a computer. The Examiner notes that is it well known in the art that a computer includes a processor coupled to memory), when executed by the processing unit, cause the server computer to: 
aggregate a first set of feeds (Nicholas, see paragraphs [0152, 0156-0157], which discloses a feed format content aggregation server that aggregates feed formatted content, such that when a first feed item is retrieved from a feed that the user is indexed to. See also paragraph [0358], which discloses a user may pass into another feed based calendar that holds the event and/or subscription information of the first feed.), wherein the first set of feeds are received from an external system and an enterprise system without user input to form aggregated feeds (Nicholas, see paragraph [0152], which discloses a feed aggregation may be based on a friend personal message feed identifier that is associated with a social network. See also paragraph [0362], which discloses a feed based calendar may be used in conjunction with social network ;
determine current activities performed by the user based on a second set of feeds (Nicholas, see paragraph [0152], which discloses a user receives a Yahoo! News feed item and they may wish to forward the feed item to a friend. The Examiner interprets the Yahoo! News feed item as an instance of current activities performed by the user., where once forward, the new entry becomes a second set of feed.), wherein the second set of feeds are from at least one source and are different from the first set of feeds (e.g. Nicholas, see paragraphs [0152-0153], where the second feed is a new feed separate from the first feed. See also paragraph [0358], which discloses a user may pass into another feed based calendar that holds the event and/or subscription information of the first feed.), wherein the at least one source is an events calendar, a task application, or location information of the user (Nicholas, see paragraph [0153], which discloses a unique identifier associated with the feed based at least on location. See also paragraph [0168, 0173], which discloses one or more feeds may be established and indexed to a user when they register with the IAP (independent access portal), such as a personal calendar item feed, etc., and where the IAP includes one or more functions of feed formatted content aggregation, management, and/or display.);
determine a user context from the current activities performed by the user, current date and time, and current user location (e.g. Nicholas, see paragraph [0191], which discloses IAP will periodically or continually check for user activity input, where for example, the user activity input may be used to determine a current active audience for the IAP, where active users within a geographic location may also be determined and relevant feed information may be displayed.); 
calculate a relevance score for each of the feeds in the first set of feeds based on the user context (e.g. Nicholas, see paragraph [0158], which discloses the unique identifier may be included to indexing and comparing the entire contents of a feed item, where the uniqueness may be used to index, rank, or display the feed. See further paragraphs [0329], which discloses prioritizing delivery of feeds based on user subscription setting, time relevance of the feed item, recommendations, and social network database, where for example, recommendation may be weighted based upon the closeness of relationship, user’s reaction to prior recommendations, etc., all which are components of calculating relevancy for a feed or particular feed.).
rank the first set of feeds according to the relevance score (e.g. Nicholas, see paragraph [0158], which discloses the unique identifier may be included to indexing and comparing the entire contents of a feed item, where the uniqueness may be used to index, rank, or display the feed.); and 
cause display of the first feed and the second feed in an order based, at least in part, on the rank (e.g. Nicholas, see paragraph [0158], which discloses the unique identifier may be included to indexing and comparing the entire contents of a feed item, where the uniqueness may be used to index, rank, or display the feed. See further paragraphs [0315-0318], which discloses aggregating and displaying of feed formatted data that includes ranking of the feeds subscribed (e.g. a first feed, a second feed, etc.) by the user or to individual feed items, which then allows the user to indicate or select the feed to a higher priority.).
Nicholas does not explicitly disclose ranking the first feed and the second feed according to the relevance score of the first feed and the relevance score of the second feed; and selecting a relevant feed from the first feed and the second feed based, at least in part, on the relevance score of the first feed and the relevance score of the second feed.
Nicholas ‘476 teaches ranking the first feed and the second feed according to the relevance score of the first feed and the relevance score of the second feed (e.g. Nicholas ‘476, see paragraphs [0148-0149], which discloses a first feed is retrieved from a feed that the user is indexed to, the feed item and its associated UID are indexed to user, where the feed content is indexed and/or ranked, where the feed content is determined based on similarity and uniqueness. The Examiner notes the relevance of the feed is a consequential result of the similarity and uniqueness.); and
selecting a relevant feed from the first feed and the second feed based, at least in part, on the relevance score of the first feed and the relevance score of the second feed (e.g. Nicholas ‘476, see paragraphs [0273, 0282], which discloses The feed may include an option to select a feed for subscription, where the selected feed is based on rank or prioritization of the feed.).
Nicholas is directed to operating a channel recommendation system. Nicholas ‘476 is directed to creating, managing, and delivery of enhanced feed formatted content. Both are analogous art because they are directed to aggregating, indexing, and ranking a plurality of feeds and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to include the teachings of Nicolas with the teachings of Nicolas ‘308 to include the claimed feature with the motivation to display important feeds.

As per claim 55, Nicholas discloses the server computer of claim 35, wherein the instructions further cause the server computer to provide one or more application programming interfaces for receiving requests from one or more applications for feeds from the first feed and the second feed (Nicholas, see paragraphs [0152, 0156-0157], which  

As per claim 56, Nicholas discloses the server computer of claim 54, wherein the instructions further cause the server computer to expose one or more application programming interfaces through which change activity data associated with at least one of the first feed or the second feed may be submitted (Nicholas, see paragraphs [0152, 0156-0157], which discloses a feed format content aggregation server that aggregates feed formatted content, such that when a first feed item is retrieved from a feed that the user is indexed to. See also paragraph [0358], which discloses a user may pass into another feed based calendar that holds the event and/or subscription information of the first feed.). 

As per claim 57, Nicholas discloses the server computer of claim 54, wherein the user context includes environmental variables, wherein the environmental variable includes outside temperature and date (e.g. Nicholas, see paragraph [0158], which discloses the unique identifier may be included to indexing and comparing the entire contents of a feed item, where the uniqueness may be used to index, rank, or display the feed. See further paragraphs [0329], which discloses prioritizing delivery of feeds based on user subscription setting, time relevance of the feed item, recommendations, and social network database, where for example, recommendation may be weighted based upon the closeness of relationship, user’s reaction to prior recommendations, etc., all which are components of calculating relevancy for a feed or particular feed.). 


causing display of a selectable interests to a preferences user interface (e.g. Nicholas, see paragraph [0158], which discloses the unique identifier may be included to indexing and comparing the entire contents of a feed item, where the uniqueness may be used to index, rank, or display the feed. See further paragraphs [0329], which discloses prioritizing delivery of feeds based on user subscription setting, time relevance of the feed item, recommendations, and social network database, where for example, recommendation may be weighted based upon the closeness of relationship, user’s reaction to prior recommendations, etc., all which are components of calculating relevancy for a feed or particular feed.); and 
receiving a selection of a user preference from the preferences user interface (e.g. Nicholas, see paragraph [0158], which discloses the unique identifier may be included to indexing and comparing the entire contents of a feed item, where the uniqueness may be used to index, rank, or display the feed. See further paragraphs [0329], which discloses prioritizing delivery of feeds based on user subscription setting, time relevance of the feed item, recommendations, and social network database, where for example, recommendation may be weighted based upon the closeness of relationship, user’s reaction to prior recommendations, etc., all which are components of calculating relevancy for a feed or particular feed.); and 
based on the user context and the user preference, calculating the relevance score for each of the first and second feeds (e.g. Nicholas, see paragraph [0158], which discloses the unique identifier may be included to indexing and comparing the entire contents of a feed item, where the uniqueness may be used to index, rank, or display the feed. See further paragraphs [0329], which discloses prioritizing delivery of feeds based on user subscription setting, time relevance of the feed item, recommendations, and social network database, where for example, recommendation may be weighted based upon the closeness of relationship, user’s reaction to prior recommendations, etc., all which are components of calculating relevancy for a feed or particular feed.). 

As per claim 59, Nicholas discloses a method implemented on a computing device for determining relevance for feeds, the method comprising:
based on activity information associated with a user, determining a user context (e.g. Nicholas, see paragraph [0191], which discloses IAP will periodically or continually check for user activity input, where for example, the user activity input may be used to determine a current active audience for the IAP, where active users within a geographic location may also be determined and relevant feed information may be displayed.);
based on the user context, identifying a first plurality of relevant feeds (e.g. Nicholas, see paragraph [0191], which discloses IAP will periodically or continually check for user activity input, where for example, the user activity input may be used to determine a current active audience for the IAP, where active users within a geographic location may also be determined and relevant feed information may be displayed.);
based on the user context, ranking each feed of the first plurality of relevant feeds (e.g. Nicholas, see paragraph [0158], which discloses the unique identifier may be included to indexing and comparing the entire contents of a feed item, where the uniqueness may be used to index, rank, or display the feed.);
based on the ranking of each feed of the first plurality of relevant feeds, causing display of one or more feeds of the plurality of relevant feeds (Nicholas, see paragraphs [0152, 0156-0157], which discloses a feed format content aggregation server that aggregates feed formatted content, such that when a first feed item is retrieved from a feed that the user is indexed to. See also paragraph [0358], which discloses a user may pass into another feed based calendar that holds the event and/or subscription information of the first feed.);
determining a change in user context (Nicholas, see paragraph [0152], which discloses a user receives a Yahoo! News feed item and they may wish to forward the feed item to a ;
based on the change in the user context (Nicholas, see paragraph [0153], which discloses a unique identifier associated with the feed based at least on location. See also paragraph [0168, 0173], which discloses one or more feeds may be established and indexed to a user when they register with the IAP (independent access portal), such as a personal calendar item feed, etc., and where the IAP includes one or more functions of feed formatted content aggregation, management, and/or display.), identifying a second plurality of relevant feeds, wherein the second plurality of relevant feeds is different from the first plurality of relevant feeds (Nicholas, see paragraph [0152], which discloses a user receives a Yahoo! News feed item and they may wish to forward the feed item to a friend. The Examiner interprets the Yahoo! News feed item as an instance of current activities performed by the user., where once forward, the new entry becomes a second set of feed.);
based on the change in user context (Nicholas, see paragraphs [0164, and 0176-0179], which discloses IAP may provide end users with the ability to host their own feed formatted content, where for example an IAP user may set a preference for advance event notifications.), ranking each feed of the second plurality of relevant feeds (e.g. Nicholas, see paragraph [0158], which discloses the unique identifier may be included to indexing and comparing the entire contents of a feed item, where the uniqueness may be used to index, rank, or display the feed.); and
causing display of one or more feeds of the second plurality of relevant feeds (e.g. Nicholas, see paragraph [0158], which discloses the unique identifier may be included to indexing and comparing the entire contents of a feed item, where the uniqueness may be used to index, rank, or display the feed. See further paragraphs [0315-0318], which discloses aggregating and displaying of feed formatted data that includes ranking of the feeds subscribed (e.g. a first feed, a second feed, etc.) by the user or to individual feed items, which then allows the user to indicate or select the feed to a higher priority.), wherein the one or more feeds of the second plurality of relevant feeds are arranged based on the ranking associated with the second plurality of relevant feeds  (Nicholas, see paragraph [0179], which discloses an IAP user may set preference for each specific feed or may be set to some definable subset of events listed with one or more feeds, where see paragraph [0197], which discloses an aggregate feeds that may include a subscription feed and feed bucket feeds, in which when restaurant feeds are selected, both subscription feed and feed bucket feeds are aggregated into the feed, and relevant restaurant in the restaurant feeds are provided. See further paragraphs [0315-0318], which discloses aggregating and displaying of feed formatted data that includes ranking of the feeds subscribed (e.g. a first feed, a second feed, etc.) by the user or to individual feed items, which then allows the user to indicate or select the feed to a higher priority.).

Nicholas ‘476 teaches ranking the first feed and the second feed according to the relevance score of the first feed and the relevance score of the second feed (e.g. Nicholas ‘476, see paragraphs [0148-0149], which discloses a first feed is retrieved from a feed that the user is indexed to, the feed item and its associated UID are indexed to user, where the feed content is indexed and/or ranked, where the feed content is determined based on similarity and uniqueness. The Examiner notes the relevance of the feed is a consequential result of the similarity and uniqueness.); and
selecting a relevant feed from the first feed and the second feed based, at least in part, on the relevance score of the first feed and the relevance score of the second feed (e.g. Nicholas ‘476, see paragraphs [0273, 0282], which discloses The feed may include an option to select a feed for subscription, where the selected feed is based on rank or prioritization of the feed.).
Nicholas is directed to operating a channel recommendation system. Nicholas ‘476 is directed to creating, managing, and delivery of enhanced feed formatted content. Both are analogous art because they are directed to aggregating, indexing, and ranking a plurality of feeds and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to include the teachings of Nicolas with the teachings of Nicolas ‘308 to include the claimed feature with the motivation to display important feeds.

As per claim 60, Nicholas discloses the method of claim 59, wherein the feeds include activities performed by members of a social network of the user (Nicholas, see paragraph [0152], which discloses a user receives a Yahoo! News feed item and they may wish to forward the feed item to a friend. The Examiner interprets the Yahoo! News feed item as an instance of current activities performed by the user., where once forward, the new entry becomes a second set of feed.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.